DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, prior art of record Tsai et al. (US 2012/0243108 A) discloses an optical image lens assembly comprising six lens elements (Fig.1A), the six lens elements being, in order from an object side to an image side along an optical path, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element, and each of the six lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side (Fig.1A; [0072]: first lens element 110, second lens element 120, third lens element 130, fourth lens element 140, fifth lens element 150, sixth lens element 160); 
wherein the first lens element has positive refractive power (Fig.1A; [0072]: first lens element 110 with positive refractive power), the object-side surface of the sixth lens element is convex in a paraxial region thereof, the image-side surface of the sixth lens element is concave in a paraxial region thereof ([0072]: “The sixth lens element 160 with negative refractive power comprises the convex object-side surface 161, the concave image-side surface 162”), at least one of the object-side surface and the image-side surface of at least one lens element of the optical image lens assembly has at least one inflection point (Fig.1A; [0072]: inflection points 153 and 163), and a thickness along an optical axis of the first lens element is a maximum value among thicknesses along the optical axis of all lens 
wherein an Abbe number of the fifth lens element is V5 (Table 1-1: V5 = 55.8), an Abbe number of the sixth lens element is V6 (Table 1-1: V6 = 55.8), a focal length of the optical image lens assembly is f (Table 1-1: f = 4.07), a focal length of the third lens element is f3 (Table 1-1: f3 = 68.88 mm), a curvature radius of the object-side surface of the sixth lens element is R11 (Table 1-1: R12 = 1.300530), a curvature radius of the image-side surface of the sixth lens element is R12 (Table 1-1: R13 = 1.092920), and the following conditions are satisfied: 
0.10 < V5/V6 < 1.80 (Table 1-1: V5/V6 = 55.8/55.8 = 1); 
-5.0 < f/f3 < 1.80 (Table 1-1: f/f3 = 4.07/68.88 = 0.0591); and 
-0.50 < (R11-R12)/(R11+R12) < 0.50 (Table 1-1: (R12-R13)/(R12+R13) = 0.08674).

The prior art of record fails to disclose or reasonably suggest: “a distance along the optical axis between the image-side surface of the sixth lens element and an image surface is BL, a distance along the optical axis between the object-side surface of the first lens element and the image-side surface of the sixth lens element is TD, and the following condition is satisfied: 1.0 < BL/TD < 5.0” in combination with other limitations recited in the claim.

Claims 2-13 are allowable as being dependent from claim 1.

Regarding independent claim 14, prior art of record Tsai et al. (US 2012/0243108 A) discloses an optical image lens assembly comprising six lens elements (Fig.1A), the six lens elements being, in order from an object side to an image side along an optical path, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element, and each of the 
wherein the first lens element has positive refractive power (Fig.1A; [0072]: first lens element 110 with positive refractive power), the object-side surface of the sixth lens element is convex in a paraxial region thereof, the image-side surface of the sixth lens element is concave in a paraxial region thereof ([0072]: “The sixth lens element 160 with negative refractive power comprises the convex object-side surface 161, the concave image-side surface 162”), and at least one of the object-side surface and the image-side surface of at least one lens element of the optical image lens assembly has at least one inflection point (Fig.1A; [0072]: inflection points 153 and 163); and
wherein a focal length of the second lens element is f2 (Table 1-12: f2=-5.81), a focal length of the third lens element is f3 (Table 1-1: f3 = 68.88), and the following condition is satisfied:
-0.70 < f2/f3 < 300.0 (Table 1-1: f2/f3=-0.0843).

The prior art of record fails to disclose or reasonably suggest: “a distance along an optical axis between the image-side surface of the sixth lens element and an image surface is BL, a distance along the optical axis between the object-side surface of the first lens element and the image-side surface of the sixth lens element is TD, an Abbe number of the fifth lens element is V5, an Abbe number of the sixth lens element is V6, and the following conditions are satisfied: 0.70 < BL/TD < 5.0; and 0.10 < V5/V6 < 0.95” in combination with other limitations recited in the claim.

Claims 15-22 are allowable as being dependent from claim 14.

Regarding independent claim 23, prior art of record Tsai et al. (US 2012/0243108 A) discloses an optical image lens assembly comprising six lens elements (Fig.1A), the six lens elements being, in order from an object side to an image side along an optical path, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element, and each of the six lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side (Fig.1A; [0072]: first lens element 110, second lens element 120, third lens element 130, fourth lens element 140, fifth lens element 150, sixth lens element 160);
wherein the first lens element has positive refractive power (Fig.1A; [0072]: first lens element 110 with positive refractive power), the object-side surface of the sixth lens element is convex in a paraxial region thereof, the image-side surface of the sixth lens element is concave in a paraxial region thereof ([0072]: “The sixth lens element 160 with negative refractive power comprises the convex object-side surface 161, the concave image-side surface 162”), and at least one of the object-side surface and the image-side surface of at least one lens element of the optical image lens assembly has at least one inflection point (Fig.1A; [0072]: inflection points 153 and 163); and
wherein a focal length of the optical image lens assembly is f (Table 1-1: f = 4.07), a focal length of the third lens element is f3 (Table 1-1: f3 = 68.88 mm), and the following condition is satisfied:
-5.0 < f/f3 < 0.72 (Table 1-1: f/f3 = 4.07/68.88 = 0.0591).
The prior art of record fails to disclose or reasonably suggest: “a distance along an optical axis between the image-side surface of the sixth lens element and an image surface is BL, a distance along the optical axis between the object-side surface of the first lens element and the image-side surface of the sixth lens element is TD, an Abbe number of the fifth lens element is V5, an Abbe number of the sixth lens element is V6, and the following conditions are satisfied: 1.0 < BL/TD < 5.0; and 0.10 < V5/V6 < 0.95” in combination with other limitations recited in the claim.

Claims 24-29 are allowable as being dependent from claim 23.

Regarding independent claim 30, prior art of record, Kim (US 2020/0310083 A1) discloses an electronic device (Fig.9: electronic device 201), comprising at least two image capturing units which face a same side (See Fig.9: first optical lens assembly OS1 and second optical lens assembly OS2);
an image sensor, wherein the image sensor is disposed on an image surface of the optical image lens assembly (Fig.9: first image sensor 110 is disposed on the image side surface of OS1);
a second image capturing unit, comprising an optical lens assembly and an image sensor that is disposed on an image surface of the optical lens assembly (Fig.9: second image sensor 110 is disposed on the image side surface of OS2).
Prior art of record Tsai et al. (US 2012/0243108 A) discloses a first image capturing unit, comprising:
an optical image lens assembly, comprising six lens elements (Fig.1A), the six lens elements being, in order from an object side to an image side along an optical path, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element, and each of the six lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side (Fig.1A; [0072]: first lens element 110, second lens element 120, third lens element 130, fourth lens element 140, fifth lens element 150, sixth lens element 160); 
wherein the first lens element has positive refractive power (Fig.1A; [0072]: first lens element 110 with positive refractive power), and at least one of the object-side surface and the image-side surface of at least one lens element of the optical image lens assembly has at least one inflection point (Fig.1A; [0072]: inflection points 153 and 163).

The prior art of record fails to disclose or reasonably suggest: “wherein a minimum value among Abbe numbers of all lens elements of the optical image lens assembly is Vdmin, an f-number of the optical image lens assembly is Fno, an entrance pupil diameter of the optical image lens assembly is EPD , a maximum image height of the optical image lens assembly is ImgH, half of a maximum field of view of the optical image lens assembly is HFOV, and the following conditions are satisfied:
10.0 < Vdmin < 21.0;
27.0 [mm] < Fno x EPD < 40.0 [mm];
4.50 [mm] < ImgH < 10.0 [mm]; and
5.0 [deg.] < HFOV < 15.0 [deg.]; and
the image sensor has a resolution of at least 40 megapixels, the first image capturing unit achieves an equivalent focal length between 80 mm and 150 mm with the resolution of the image sensor, and the first image capturing unit achieves an equivalent focal length between 200 mm and 500 mm with a portion of the resolution of the image sensor, which is at least eight megapixels; and
wherein a maximum field of view of the first image capturing unit and a maximum field of view of the second image capturing unit differ by at least 20 degrees” in combination with other limitations recited in the claim.

Regarding independent claim 31, prior art of record, Kim (US 2020/0310083 A1) discloses an electronic device (Fig.9: electronic device 201), comprising at least two image capturing units which face a same side (See Fig.9: first optical lens assembly OS1 and second optical lens assembly OS2);
an image sensor, wherein the image sensor is disposed on an image surface of the optical image lens assembly, and the image sensor has a resolution of at least 40 megapixels (Fig.9: first image sensor 110 is disposed on the image side surface of OS1); and 
a second image capturing unit, comprising an optical lens assembly and an image sensor that is disposed on an image surface of the optical lens assembly (Fig.9: second image sensor 110 is disposed on the image side surface of OS2).

Prior art of record Tsai et al. (US 2012/0243108 A) discloses a first image capturing unit, comprising:
an optical image lens assembly (Fig.1A), comprising, in order from an object side to an image side along an optical path, a first lens element and a second lens element, and each of all lens elements of the optical image lens assembly having an object-side surface facing toward the object side and an image-side surface facing toward the image side (Fig.1A; [0072]: first lens element 110, second lens element 120);
wherein the first lens element has positive refractive power (Fig.1A; [0072]: first lens element 110 with positive refractive power), the second lens element has negative refractive power (Fig.1A; [0072]: “The second lens element 120 has negative refractive power”), and at least one of the object-side surface and the image-side surface of at least one lens element of the optical image lens assembly has at least one inflection point (Fig.1A; [0072]: inflection points 153 and 163).

The prior art of record fails to disclose or reasonably suggest: “wherein a minimum value among Abbe numbers of all lens elements of the optical image lens assembly is Vdmin, an f-number of the optical image lens assembly is Fno, an entrance pupil diameter of the optical image lens assembly is EPD, a focal length of the optical image lens assembly is f, a maximum image height of the optical image lens assembly is ImgH, and the following conditions are satisfied: 
10.0 < Vdmin < 21.0; 
25.0 [mm] < Fno x EPD < 45.0 [mm]; and 
3.5 < f/ImgH < 9.0; and 
wherein a maximum field of view of the first image capturing unit and a maximum field of view of the second image capturing unit differ by at least 20 degrees” in combination with other limitations recited in the claim.

Claims 32-37 are allowable as being dependent from claim 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tang et al. (US 2018/0231743 A1) discloses an optical imaging system includes, in order from an object side to an image side: a first lens element having positive refractive power, a second lens element having negative refractive power, a third lens element, a fourth lens element, a fifth lens element having both an object-side surface and an image-side surface being aspheric, and a sixth lens element having both an object-side surface and an image-side surface being aspheric, wherein the optical imaging system has a total of six lens elements.
Liao et al. (US 2017/0315334 A1) discloses an optical image system includes, in order from an object side to an image side, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element. The first lens element with positive refractive power has an object-side surface being convex in a paraxial region thereof. The second lens element has an image-side surface being concave in a paraxial region thereof. The third lens element has negative refractive power. The fifth lens element with negative refractive power has an object-side surface and an image-side surface being both aspheric. The sixth lens element has an object-side surface and an image-side surface being both aspheric.
Shinohara et al. (US 2015/0109685 A1) discloses an imaging lens is substantially constituted by six lenses, including: a first lens having a positive refractive power and a convex surface toward the object side; a second lens, which is cemented to the first lens, having a negative refractive power and a concave surface toward the image side; a third lens; a fourth lens; a fifth lens; and a sixth lens. The imaging lens satisfies predetermined conditional formula.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696  

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696